Citation Nr: 1525104	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-30 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a lung disability, to include asthma, obstructive chronic bronchitis and chronic obstructive pulmonary disease.

2. Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Mac Schneider. Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971, to include service in the Republic of Vietnam. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2011 rating decisions of the Fargo Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a travel Board hearing before the undersigned in June 2012. A transcript of the hearing is of record.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  A November 2014 VA audio examination, November 2014 VA opinion regarding the lung disability with a January 2015 addendum, and VA medical records from 2011 to 2014 are part of VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of service connection for a lung disability was previously characterized as service connection for a lung disability, diagnosed as obstructive chronic bronchitis.  The Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons and the current evidence of record the issue has been broadened and recharacterized as indicated on the title page.  

In May 2014, the Board remanded the issues for further development.  The requested development has been completed.  No further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2. The Veteran does not have a lung disability that is presumed to be service connected due to the Veteran's exposure to Agent Orange

3. A lung disability, to include asthma, obstructive chronic bronchitis and chronic obstructive pulmonary disease did not manifest in service and is not otherwise related to service.

4. Audiometric findings during the appeal period show that the Veteran had Level I hearing acuity in the right ear and Level II in the left ear in October 2009, Level IV in the right ear and Level I in the left ear in August 2011, and Level VI in the right ear and Level I in the left ear in November 2014.  


CONCLUSIONS OF LAW

1. A lung disability, to include asthma, obstructive chronic bronchitis and chronic obstructive pulmonary disease, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for the assignment of an initial compensable rating for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85 including Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The analyses below will focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO in December 2009 and August 2011.  Nothing more was required.  

As for the claim of an initial compensable rating for bilateral hearing loss, this  appeal arises from disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in the letter sent to the Veteran in November 2008.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, identified and relevant private treatment records, records from the Social Security Administration, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran was afforded a VA respiratory examination in October 2009.  That examination was deemed inadequate.  It will not be discussed.

In May 2014 the Board remanded the issue of service connection for a lung disability for a VA opinion, instructing the examiner to review the claims folder in determining the etiology of the condition.  A VA opinion dated in November 2014 with an addendum in January 2015 is of record.  The Board finds the November 2014 VA opinion and January 2015 addendum along with the other evidence of record is thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The November 2014 VA examiner thoroughly reviewed the record and provided an opinion based on the review of the claims file along with a detailed rationale for the conclusions reached.  

In a statement in February 2015, the Veteran's attorney contended that an expert opinion regarding the lung disability is necessary as the November 2014 VA examiner's opinion was inadequate because he was unable to determine the etiology of the Veteran's pulmonary nodules.  Although the November 2014 opinion was rendered by a physician's assistant, the opinion is fully adequate as it was provided by a medical professional who is qualified through education, training, or experience to offer medical diagnosis, statements, and opinions.  See Cox v. Nicholson, 20 Vet.App. 563, 569 (2007) (physician's assistant was competent to perform examination).  The Board may assume a VA medical examiner is competent..  See Hilkert v. West, 12 Vet.App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  Nothing in the attorney's assertions persuades the Board that the November 2014 examiner lacked the competency to render the opinions sought including his determination that the etiology of pulmonary nodules was unknown.  The pulmonary nodules found on CT scan in May 2011 were monitored and, in August 2013, a medical doctor and a Board certified pulmonary disease specialist determined that the nodules were benign and there was no need for further routine follow up CT scans..  

Further, the November 2014 examiner's rationale for his opinion that the etiology of the pulmonary nodules was unknown is fully adequate as he considered the nature of the Veteran's pulmonary nodules, his active service, presumed exposure to Agent Orange in Vietnam, and current medical literature.  The Board can rely on an examiner's conclusion that an etiology opinion would be speculative if the examiner explains the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  The 2014 opinion with the January 2015 addendum to be adequate.

As for the claim for a higher initial rating for a bilateral hearing loss disability, the Veteran was afforded VA audiological examinations in October 2009, August 2011, and November 2014.  Although the August 2011 examiner was unable to review the claims folder, the focus of the examination was on the current level of severity of the bilateral hearing loss.  Furthermore the claims file was reviewed by the October 2009 and November 2014 VA examiners.  All  examiners fully complied with the criteria in 38 C.F.R. § 4.85 and thus the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

During the June 2012 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  The record was left open for 60 days for the Veteran to submit additional evidence.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Service Connection for a Lung Disability

Legal Criteria

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic disabilities (organic disease of the nervous system), including bronchiectasis and malignant tumors if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's personnel records show that he served in Vietnam and it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), does not include a respiratory disorder other than respiratory cancer.  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a respiratory disorder, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Analysis

In statements and testimony the Veteran contends that he has had lung problems since service.  He claims that during service he was exposed to Agent Orange, toxic chemicals, and cigarettes that caused his respiratory problems.  The Veteran stated that he had a reproductive cough and shortness of breath during service in Vietnam.  He testified that he first started seeking treatment for respiratory problems in the early 1970s and was diagnosed with chronic obstructive bronchitis approximately 20 years ago.  Acknowledging that he smoked one pack of cigarettes for 30 years, the Veteran maintained that he did not smoke regularly during service.  See November 2008 statement, January 2009 statement, and June 2012 Board hearing transcript.  He also related that a physician related his respiratory problems to service.  

In a brief dated in August 2012, the Veteran's attorney stated that bronchitis was noted in service as the Veteran in December 1969 was treated for chest congestion and productive cough.  He further stated that post-service private medical records in January 1979 show that the Veteran was treated for laryngitis with an antibiotic used to treated bronchitis.  The attorney also noted that the Veteran in July 1980 was treated for a sore throat with medication used to treat pneumonia and other respiratory problems.  In 1999 he was treated for a viral upper respiratory infection.  In December 2001 he was treated for wheezing bronchitis.  Thus the attorney concluded that every decade since service the Veteran showed symptoms of chronic obstructive bronchitis.    

Service treatment records show that on enlistment examination in June 1968 and on separation examination in May 1971, the Veteran's lungs and chest were normal.  Accompanying chest x-rays on both exams were normal.  Service treatment records in October 1968 shows that the Veteran's tuberculosis screening tine test was positive and his friend had tuberculosis in 1966 and he was positive for tuberculosis in 1955.  On a January 1969 examination his lungs and chest also were evaluated as normal.  In December 1969  the Veteran was treated for chest congestion and with sore throat and productive cough.  On the report of medical history in June 1968 upon enlistment and in May 1971 upon separation, the Veteran denied having tuberculosis, asthma, shortness of breath, chest pain, and coughs.  

An undated hospital record shows the Veteran was hospitalized twice for pneumonia.  Records in June 1983 show an upper respiratory infection with a transitory cough and the impression was costochondritis.  In March 1999 the Veteran was treated for a viral upper respiratory infection and questionable early pneumonitis.  

Private treatment records in March 2001 show that the Veteran had a history of pneumonia about 8 earlier and several times in childhood.  Private treatment records in October 2001 show a diagnosis of viral upper respiratory infection.  In December 2001 and October 2002 the Veteran had an assessment of wheezy bronchitis.  In November 2002 private treatment records show an assessment of asthma. In August 2004 the records provide an assessment of pneumonia and obstructive airway disease.  

VA treatment records in October 2008 and in January 2010 show an assessment of asthma/chronic obstructive pulmonary disease.  In July 2009 the records show asthma bronchitis.  

On VA respiratory examination in October 2009, the Veteran reported that his chronic infections of pneumonia began in 1972 or 1973.  He stated he was diagnosed with asthma in the 1980s and with obstructive chronic bronchitis in 2009.  The examiner noted that the Veteran had a 38 year history of smoking on average one pack of cigarettes per day.  Pulmonary Function Tests in April 2009 were indicative of moderately severe airways obstruction with mildly reduced diffusion capacity.  The impression was obstructive chronic bronchitis with periodic exacerbations as a result of smoking.  

A VA May 2011 CT shows scattered nodules.  VA treatment records in June 2011 show obstructive chronic bronchitis.  In August 2013 the records shows that the Veteran's CT scans were reviewed from August 2011 and August 2013.  The examiner determined that the nodules were benign, smaller or unchanged, and that surgery was not warranted.  

As the evidence show that the Veteran does not have respiratory cancer, service connection on a presumptive basis is not available pursuant to 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

As the Veteran's various diagnoses of a lung disability are not included in the list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), service connection on a presumptive basis due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6)(ii) also is not warranted.  

The remaining question is whether a lung disability was incurred during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the VA opinion in November 2014, the examiner after thoroughly reviewing the file noted that the Veteran's current diagnosis of a lung disability is chronic obstructive pulmonary disorder (COPD) with tobacco use disorder and pulmonary nodules on the chest CT scan.  The examiner opined that the etiology of the pulmonary nodules is unknown and the etiology of the Veteran's COPD is as a result of smoking.  The examiner further noted that the Veteran during service was treated for chest congestion and productive cough, which was an acute and transitory condition.  The examiner pointed out that the Veteran's May 1971 separation examination was quiet for pulmonary complaints with normal physical findings with no defects nor diagnosis.  The examiner opined that there was nothing found in the record to suggest that any lung disability was caused or aggravated by active service to include herbicide exposure presumed to have occurred therein.  The examiner explained that the current medical literature failed to reveal any direct correlation between herbicide, specifically Agent Orange exposure, and the Veteran's current diagnoses of COPD and pulmonary nodules.  The examiner determined that the Veteran's lung disability was less likely than not incurred in or aggravated by service to include herbicide exposure presumed to have occurred therein.

In a January 2015 addendum opinion, the examiner reiterated that the Veteran's lung disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness based on the same rationale provided in November 2014.  The examiner further noted that he considered the Veteran's assertions of continuous symptoms since service.  He explained that the Veteran' s claimed lung disorder of obstructive chronic bronchitis is as known as chronic obstructive pulmonary disease, which is as a result of his smoking.  He emphasized again that the current medical literature today reveals no etiologic relationship to herbicide exposure and specifically no relationship to Agent Orange exposure.  The examiner found it significant that the Veteran during service was treated on one ocasion in December 1969 for acute chest congestion and productive cough with no mention of complication or follow-up.  He further stated that other than this notation in the record there is nothing else in the service treatment record to suggest pulmonary pathology including the May 1971 separation examination.  

The examiner also noted that the Veteran testified that since his service in Vietnam he had a productive cough with shortness of breath.  As to the symptoms since service, the examiner noted that in August 2001 the Veteran had a persistent cough after upper and lower respiratory tract infections.  The past medical history on this note documents pneumonia "about 8 years ago" (that would be 1993 or greater than 20 years post military service) and also "several times as a child" but no other mention of pulmonary complaints on this note and in particular no evidence revealing respiratory complaints post service until about 1993.  He concluded that the symptoms documented in the record are consistent with the current lung disability, which began more than 20 years after service.  The Veteran's lung disability was thereby less likely than not related to his claimed continuous symptoms since service.  

The Board finds this opinion to be significantly probative as the examiner carefully reviewed the Veteran's longitudinal medical history, considered the Veteran's lay statements and applied medical principles to the facts of the case.  See Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's lung disability, history and relevant longitudinal complaints in proffering his opinion.

To the extent that the Veteran's lung disability is associated with smoking, as the current claim was filed after June 9, 1998, that is, in 2008, in this regard, the Board notes that a disability will not be service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103 ; 38 C.F.R. § 3.300.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  


The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statements and arguments that he raised through his attorney assert that for decades he has experienced respiratory problems are competent and credible.  However, his lay opinion that his current lung disability is related to service to include Agent Orange exposure during service is outweighed by the November 2014 VA examiner's opinion and January 2015 addendum.  This opinion is highly probative as it reflected the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's lung disability, as well as consideration of all relevant lay and medical evidence of record.  The onset and etiology of the disorder is a complex medical matter beyond the ken of a layperson and is therefore not susceptible of lay opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard, a medical professional has greater skill. 

Although the Veteran contends that he has had a lung disability since service, the various diagnoses of his lung disability to include asthma, obstructive chronic bronchitis and chronic obstructive pulmonary disease, are not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Regardless of the theory of service connection that the Veteran is basing his claim on, his opinion is outweighed by the November 2014 VA examiner's opinion for the reasons discussed above.

The Veteran's attorney contends that the Veteran's bronchitis preexisted service and was aggravated by service.  Lay statements dated in November 2010 and January 2011 from the Veteran's sister and friend indicate that he had bronchitis and pneumonia prior to service.  Private medical records in 2001 show he was treated for pneumonia in childhood.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. Only such conditions as are recorded in examination reports are to be considered as noted. 
38 C.F.R. § 3.304(b).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that there was no increase in disability during service, or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The Veteran's entrance examination in June 1968 with an accompanying x-ray show his lungs and chest were evaluated as normal.  No reference was made to complaints of respiratory problems or such a history.  Thus, the Veteran is presumed to have been in sound condition upon entry to service. 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

The remaining question with regard to whether the presumption of soundness applies in this case is whether a lung disability manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service), citing Holton, 557 F.3d at 1367 (the presumption of soundness does not "relieve the veteran of the burden of showing that [he] suffered from a disease or injury while in service"); Horn, 25 Vet.App. at 236 ("In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."); see also Dye, 504 F.3d at 1293 (presumption of soundness involves question of preexistence of "medical problems that arose during service"); Wagner v. Principi, 370 F.3d at 1093 (disability compensation requires "'personal injury suffered or disease contracted in line of duty'" (quoting 38 U.S.C. § 1110 )).

The evidence does not show that the Veteran had a lung disability that was manifested or incurred during service.  As discussed above, in the probative and uncontroverted medical opinion in November 2014 with an addendum in January 2015, the VA examiner determined that the Veteran on one occasion during service was treated for chest congestion and a productive cough that was acute and transitory.  The November 2014 VA examiner opined that there was nothing found in the record to suggest that any lung disability was caused or aggravated by active service to include herbicide exposure.  Therefore, the Board concludes that the presumption of soundness is not for application in this case with regard to a lung disability since such a disorder was not noted on the entrance examination and did not manifest in service.  Gilbert, 26 Vet. App. at 53 (presumption of sound condition attaches only where there has been an induction examination in which a disease or injury was not noted but which manifested or was incurred in service) (emphasis added).

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against the claim of service connection for a lung disability to include asthma, obstructive chronic bronchitis, and chronic obstructive pulmonary disease.  See 38 C.F.R. §§ 3.303(d), 3.309(e); Combee, 34 F.3d at 1042.  There is no doubt to resolve.  Accordingly, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

Bilateral Hearing Loss 

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz , Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a)

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

Analysis

By way of history, the RO in the August 2011 rating decision granted the Veteran's claim of service connection for bilateral hearing loss, effective October 16, 2008, the date his claim was received.  

Treatment records document the Veteran's hearing difficulties.  However, none of those records include audiometric testing data sufficient to rate the Veteran's  hearing loss disability.  The probative evidence of record during the appeal period consists of the VA audiological test results in October 2009, August 2011, and November 2014.  

On VA audiological examination in October 2009 the Veteran complained of difficulties hearing over the telephone at a distance or when he was not facing a person.  Pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 5, 10, 45, and 45 for an average of 26 decibels, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 0, 10, 35, and 35 for an average of 20.  The speech recognition score, using the Maryland CNC Test, was 96 percent in the right ear and 88 percent in the left ear. 

Evaluating these VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores for the right ear from the VA examination in October 2009 are applied to Table VI, the numeric designation of hearing impairment is level I.  When the pure tone threshold averages and speech recognition scores for the left ear from the VA examination in October 2009 are applied to Table VI, the numeric designation of impairment is level II.  When these numeric designations for the right and left ears from the two VA examinations are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  

On VA audiological examination in August 2011, the examiner noted that the Veteran could be expected to communicate fairly well in quiet environments and can be expected to have more difficulty hearing and communicating in an environment with background noise.  Pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 35, 55, 60, and 65 for an average of 54 decibels, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 10, 20, 40 and 45, for an average of 29 decibels..  The speech recognition score, using the Maryland CNC Test, was 76 percent in the right ear and 94 percent in the left ear. 

Evaluating these VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores for the right ear from the VA examination in August 2011 are applied to Table VI, the numeric designation of hearing impairment is level IV.  When the pure tone threshold averages and speech recognition scores for the left ear from the VA examination in October 2011 are applied to Table VI, the numeric designation of impairment is level I.  When these numeric designations for the right and left ears from the two VA examinations are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  

On VA audiological examination in November 2014, the examiner reported that the Veteran's hearing loss prevents him from hearing over the phone, he could only pick up 3 to 4 words out of 5 to 6.  He could hear better in a crowd setting with his hearing aids and when he was further away from someone.  The examiner opined that the Veteran could be expected to be able to communicate fairly well in a quiet environment when his hearing aids were adjusted appropriately.  He could be expected to have increased difficulty hearing background noise and that may be assisted with additional hearing aid programming.  

Pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 65, 70, 70, and 80 for an average of 71 decibels, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 45, 55, 55, and 60, for an average of 54 decibels.  The speech recognition score, using the Maryland CNC Test, was 80 percent in the right ear and 92 percent in the left ear.

Evaluating these VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores for the right ear from the VA examination in November 2014 are applied to Table VI, the numeric designation of hearing impairment is level IV.  When the pure tone threshold averages and speech recognition scores for the left ear from the VA examination in November 2014 are applied to Table VII, the numeric designation of impairment is level I.  When these numeric designations for the right and left ears from the two VA examinations are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  

On the audiological examinations in October 2009 and August 2011 there is no showing that the Veteran had an exceptional pattern of hearing loss under the provisions of 38 C.F.R. § 4.86.  On the November 2014 examination, the Veteran did have an exceptional pattern of hearing loss as he had over 55 decibels at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) in the right ear.  In evaluating the right ear based on puretone threshold average under Table VIA, yields a numeric designation of VI.  However, when this is applied to Table VII with the Level I numeric designation for the left ear, the percentage of disability for hearing impairment is zero, and a compensable rating remains unwarranted.  See 38 C.F.R. § 4.85, DC 6100.  

As presented above, on all three VA examinations the examiners discussed the functional effects caused by the Veteran's hearing disability, including his difficulties hearing over the phone, at a distance, and with background noise.  See Martinak v. Nicholson, supra.  

Consideration is given to the Veteran's statements regarding the effects of his hearing loss and his report that his hearing loss is worse than that which is represented by VA.  He is competent and credible in this regard.  However, as noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  In this case, such mechanical application warrants the assignment of an initial noncompensable rating.

For these reasons, the evidence preponderates against the claim for an initial compensable rating for the entire appeal period.  The Board finds that the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Extraschedular Consideration

In addition, the Board notes that the Veteran's disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) . 

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the VA Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, as explained above, the Board concludes that the rating criteria for the Veteran's service-connected bilateral hearing loss, reasonably describe his disability level and symptomatology, and do provide for a greater evaluation for more severe symptoms.  The rating criteria contemplate puretone thresholds in decibels, speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, Rice is inapplicable in the instant case as the RO granted TDIU in a rating decision in November 2011.  

(The Order follows on the next page.)





ORDER

Service connection for a lung disability, to include asthma, obstructive chronic bronchitis and chronic obstructive pulmonary disease, is denied.  

An initial compensable rating for a bilateral hearing loss disability is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


